Citation Nr: 0834873	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1953 to September 
1955.  The veteran died in January 2004.  The appellant is 
the widow of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in September 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied service connection for the 
cause of the veteran's death and entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 (West 2002).  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The Board notes that the issue of entitlement to "enhanced" 
DIC benefits pursuant to 38 U.S.C.A. § 1311(a)(2) is moot 
since, for the reasons discussed below, the Board finds that 
the appellant is not entitled to DIC benefits.  



FINDINGS OF FACT

1.  The veteran died on January [redacted], 2004; the cause of the 
veteran's death as shown on the death certificate was 
hemorrhage secondary to massive blunt intra-abdominal trauma 
due to a motor vehicle accident.    

2.  At the time of the veteran's death, service connection 
was in effect for residuals of spinal fusion was rated as 60 
percent disabling and migraine headache which was rated as 10 
percent disabling.  A total rating due to individual 
unemployability was in effect from February 22, 1995.    

3.  A disability which was incurred in service did not aid or 
lend assistance to the production of death, did not 
accelerate death, and did not render the veteran materially 
less capable of resisting the effects of the primary cause of 
death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.

5.  The veteran was not evaluated as being totally disabled 
from service-connected disability for 10 continuous years 
immediately preceding death. 


CONCLUSIONS OF LAW

1.  A disability incurred in service did not cause or 
materially contribute to the cause of the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

2.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. § 1318 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Entitlement to service connection for the cause of the 
veteran's death

Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive DIC.  38 U.S.C.A. § 1310 (West 2002).  In 
order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312 (2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The appellant argues that service connection for the cause of 
the veteran's death is warranted because the veteran's death 
was caused by the service-connected spine disability.  She 
contends that the pain and injury due to the veteran's 
service-connected spine disability limited the veteran's 
ability to control his vehicle on icy roads and this led to 
the veteran's death.  The appellant also argues that the 
veteran was taking pain medication for his service-connected 
back disability and this also impaired the veteran's ability 
to control his vehicle.  See the appellant's February 2004 
statement and the appellant's testimony at the hearing before 
the Board in May 2008.   

The cause of the veteran's death on January [redacted], 2004 as shown 
on the death certificate was hemorrhage secondary to massive 
blunt intra-abdominal trauma due to a motor vehicle accident.  
The death certificate noted that the manner of death was an 
accident and the place of injury was the roadway.  The death 
certificate indicated that the vehicle left the roadway and 
collided with a tree.  An autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for residuals of spinal fusion which was rated as 60 
percent disabling and migraine headaches which was rated as 
10 percent disabling.  A total rating due to individual 
unemployability was in effect from February 22, 1995.  

There is no competent evidence which establishes that the 
service-connected spine disability or other service-connected 
disability caused or contributed to the cause of the 
veteran's death or that the cause of death was related to 
service.  As noted above, the veteran's cause of death, 
hemorrhage secondary to massive blunt intra-abdominal trauma, 
was due to a motor vehicle accident.  Although the appellant 
asserts that the service-connected spine disability caused 
the motor vehicle accident, there is no competent evidence to 
support this contention.  There is no indication that the 
appellant witnessed the accident.  Therefore, the appellant's 
statements concerning the cause of the accident are not based 
upon her actual knowledge but are based upon speculation.  
There is no indication that there were any witnesses to the 
accident.  An accident report from the police is not of 
record.    

Additionally, with respect to the argument raised by the 
appellant that the medications being used by the veteran to 
treat his service-connected spine disability impaired his 
ability to drive, thereby leading to the accident, the Board 
simply notes that there is no medical evidence of record to 
support this contention.  There is no indication that the 
appellant has the medical expertise required to support the 
opinion provided, and hence the Board finds this 
unsubstantiated medical opinion to be unpersuasive.  See 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  The 
appellant has not submitted any competent evidence which 
support her contentions.

The provisions of 38 C.F.R. § 3.312 provide that in 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  In the present case, there is no 
competent evidence which establishes the cause of the 
veteran's tragic motor vehicle accident.  In this case, the 
competent, objective and persuasive evidence of record fails 
to show that the veteran's service-connected disabilities 
were in any way related to the cause of his death, or that 
the cause of the veteran's death was in any way service 
related.

The Board truly empathizes with the appellant's plight.  The 
Board is bound in its decisions, however, by the regulations 
of the Department, instructions of the Secretary and 
precedent opinions of the General Counsel of the VA.  38 
U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

Based on the above stated reasons, the Board finds that the 
weight of the evidence is against a finding that a service-
connected disease or disability was the principal or 
contributory cause of the veteran's death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  Therefore, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death, and the 
benefit-of-the-doubt doctrine is not applicable.  The appeal 
is denied. 




II.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 
1318

Pertinent Law and Regulations

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of nonservice-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  See 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007).

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. § 
1318 where, as here, a veteran was not rated totally disabled 
for a continuous period of at least ten years prior to death, 
or at least five years from the veteran's release from active 
duty, in response to the decision of the United States Court 
of Appeals for the Federal Circuit in National Organization 
of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), as such cases might 
involve "hypothetical entitlement."  The stay was to remain 
in effect pending completion of VA rulemaking specified by 
the Federal Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I, directing VA to process all DIC 
claims (with certain exceptions not relevant here), including 
"hypothetical entitlement" claims.  Crucially, the Federal 
Circuit held that VA could properly construe the "entitled to 
receive" language of 38 U.S.C. § 1318 to bar the filing of 
new claims, i.e., "hypothetical entitlement" claims, in which 
no claim was filed during the veteran's lifetime or where a 
claim had been denied and was not subject to reopening. 

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis; i.e. only to claims pending on 
the date of the change of 38 C.F.R. § 3.22, January 21, 2000.  
Prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.  

The Board notes that 38 C.F.R. § 3.22 was amended in December 
2005 and now provides, in pertinent part, [f]or purposes of 
this section, "entitled to receive" means that the veteran 
filed a claim for disability compensation during his or her 
lifetime and one of the following circumstances is satisfied: 
(1) the veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for the period specified 
in paragraph (a)(2) of this section but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or (2) additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) 
of this part for the relevant period specified in paragraph 
(a)(2) of this section.  See 70 Fed. Reg. 72211-01 (December 
2, 2005). 

Analysis

In the instant case, the appellant filed a claim under 38 
U.S.C.A. § 1318 in February 2004.  The only regulatory change 
made after her claim was filed was to 38 C.F.R. § 3.22 to 
clarify that there were situations where the "entitled to 
receive" language allowed for consideration of decisions made 
during the veteran's lifetime, namely when the veteran would 
have received total disability compensation but for clear and 
unmistakable error (CUE) committed by VA in a decision on a 
claim filed during the veteran's lifetime, or when additional 
evidence consisting of service department records that 
existed at the time of a prior VA decision but were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime.  70 Fed. 
Reg. 72220 (Dec. 2, 2005).

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime with the exceptions noted above (CUE and service 
department records), but without consideration of 
hypothetical entitlement for benefits raised for the first 
time after a veteran's death.

As noted above, entitlement to DIC under 38 U.S.C. § 1318 may 
be established if the veteran was rated by VA as totally 
disabled for a continuous period of at least ten years 
immediately preceding death.  

The veteran was awarded a total rating based upon individual 
unemployability (TDIU) from February 22, 1995.  He died on 
January [redacted], 2004.  Thus, the Board finds that the veteran was 
not rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death.  The TDIU 
was only in effect for 8 years, 10 months, and 17 days 
preceding the veteran's death.  

The Board notes that in April 1969, a TDIU was granted 
effective January 21, 1969.  The total rating remained in 
effect until it was terminated in July 31, 1983.  A June 1984 
rating decision assigned a 40 percent rating to the residuals 
of a spinal fusion and a 10 percent rating was assigned to 
the migraine headaches.  In October 1986, a 20 percent rating 
was assigned to the residuals of a spinal fusion from July 1, 
1986.  The 20 percent rating for the service-connected spine 
disability was in effect for almost 20 years.  A 60 percent 
rating was assigned to the residuals of the spinal fusion 
from February 22, 1995, the same effective date for the 
assignment of the TDIU.  The TDIU was not in effect for a 
continuous 10 years immediately preceding the veteran's 
death.  Accordingly, the veteran does not meet the pertinent 
requirements of law.

The Board must also address the question of whether the 
veteran was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  See NOVA II, supra.  According 
to the only subsection of 38 C.F.R. § 3.22 potentially 
applicable in this case (because the other subsections of the 
regulation involve other circumstances inapplicable here such 
as the withholding or waiver of payment), "entitled to 
receive" means that, at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because the veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of disability 
evaluation or effective date.  See 38 C.F.R. § 3.22(b)(3) 
(2007).

The record shows that in an April 2000 rating decision, the 
RO assigned a TDIU from February 22, 1995.  The veteran was 
notified of this decision in May 2000.  He did not express 
disagreement or file an appeal.  For the remainder of his 
lifetime, the veteran initiated no further claims with VA and 
submitted no additional correspondence.  Thus, there is no 
indication that the veteran ever indicated any disagreement 
with the effective date assigned for the TDIU.

The appellant and her representative argue that there was 
clear and unmistakable error (CUE) in the May 1983 rating 
decision which terminated the TDIU assigned from January 21, 
1969.  They argue that the TDIU was erroneously terminated 
when a family business was started.  They assert that the 
veteran received a small stipend while his spouse ran the 
business, and the veteran was not capable of working in the 
business due to his disabilities.  See the April 2005 Form 9, 
the April 2008 statement by the appellant's representative, 
and the appellant's testimony at the hearing before the Board 
in May 2008.  

RO decisions for which a timely notice of disagreement is not 
filed become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 
20.1400.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
claimant must specifically indicate what the error is and 
that unless it is the type of error that, if true, would be 
CUE on its face, the claimant must provide persuasive reasons 
why the decision would have been manifestly different but for 
the error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
CUEs "are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Id.  Similarly, broad brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of error cannot constitute a valid claim of 
CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  In addition, 
the Court has held that VA's breach of its duty to assist 
cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994) (VA's breach of duty to assist 
caused incomplete record but not incorrect record).

When there is evidence both pro and con on the issue, it is 
impossible for a claimant to succeed in showing that the 
result would have been manifestly different.  Simmons v. 
West, 14 Vet. App. 84, 88 (2000).

For the purposes of authorizing benefits, reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a). 

In an April 2007 rating decision, the RO determined that 
there was no CUE in the May 18, 1983 rating decision which 
terminated entitlement to TDIU effective July 31, 1983.  

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).  In determining whether the prior final rating 
decision is the product of CUE, the question is not whether 
the Board would have reached the same conclusion, but whether 
that decision contained an undebatable error that was outcome 
determinative.

After consideration of the record and law that existed at the 
time of the May 1983 rating decision, the Board concludes 
that the correct facts as they were known at the time, and 
the correct law was considered and applied by the RO in that 
rating decision.  The Board finds that the May 1983 rating 
decision was consistent with the law and regulations in 
effect at that time and the RO correctly applied the 
statutory and regulatory provisions.  

In the May 1983 rating decision, the RO determined that 
termination of the TDIU was warranted since the evidence 
showed that the veteran had an ability to perform sustained 
activity as a self employed individual.  The evidence of 
record at the time of the May 1983 rating decision included a 
field examination report and the veteran's testimony at a 
deposition.  The evidence of record at the time of the May 
1983 rating decision established that the veteran owned and 
operated a horse transportation business in the state of 
Washington.  The field report indicated that the veteran had 
a license to do business as a corporation in the State of 
Washington.  The field examiner interviewed the veteran and 
the veteran stated that he had started the business in 1971.  
The veteran indicated that from 1971 to 1979, he did all the 
work himself at the business.  The veteran stated that in 
1980, he was able to hire additional people to work at the 
business.  He reported that he employed 16 people and had 
gross annual receipts over $1,000,000 and income of $51,000.  
The veteran was deposed by the field examiner at a later date 
and the veteran provided additional information regarding the 
gross receipts of the business.  He testified that the gross 
receipts of the business were as follows: $700,00 for 1980, 
$1,000,000 for 1981, and $1,250,000 for 1982.  His earnings 
as owner of the company was $51,600.  The field examiner 
noted that referral to the Office of Inspector General was 
not recommend because the examiner did not believe that the 
veteran intended to defraud the Government. The veteran told 
the examiner that since approximately 1979, he believed he 
was 100 percent disabled and that there was no connection 
between the 100 percent rating and his employability.  

The Board finds that the correct facts, as they were known at 
the time, were before the RO and the RO correctly applied the 
statutory and regulatory provisions at the time of the May 
1983 rating decision.  The statutes and regulations in effect 
at that time were essentially the same as the TDIU law in 
effect at this time.  Under 38 C.F.R. § 4.16 (1982), total 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided That...if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16 (1982).  

The field examination report and the veteran's testimony at 
the deposition in April 1983 support the RO's decision.  
Reasonable minds can conclude that this evidence establishes 
that the veteran had the ability to be employed in 
substantially gainful employment at that time.  The evidence 
of record at that time supports the RO's conclusion that the 
veteran was engaging in substantially gainful employment.  
The Board notes that a disagreement with how the facts were 
weighed or evaluated is inadequate to raise the claim of CUE.  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Therefore, if the appellant now disagrees as to how the facts 
were weighed in the May 1983 rating decision, such 
contentions are inadequate to raise a claim of CUE.  The 
Board further notes that it is not permitted to consider 
evidence that was not part of the record at the time of the 
May 1983 rating decision, such as the appellant's and her 
representative's contentions in the April 2008 statement that 
the appellant ran the business in 1983.  

Accordingly, the claim for DIC benefits under the provisions 
of 38 U.S.C. § 1318 is denied. 

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Court has held that in the context of a claim for DIC 
benefits, a VCAA notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO provided a VCAA notice letter to the appellant in June 
2004, before the initial original adjudication of the claim.  
The letter notified the appellant of what information and 
evidence must be submitted to substantiate claim for DIC 
benefits, as well as what information and evidence must be 
provided by the appellant and what information and evidence 
would be obtained by VA.  She was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of her claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

Regarding the Hupp notice requirements, the June 2004 letter 
gave the appellant an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition and an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a condition not yet service connected.  While 
the VCAA notice letter did not specifically notify the 
appellant of the conditions for which the veteran was service 
connected at the time of his death, the Board finds that the 
appellant had actual knowledge of the veteran's service-
connected disabilities and the disability ratings assigned at 
the time of his death.  In her initial DIC claim dated in 
February 2004, in the April 2005 substantive appeal, and at 
the hearing before the Board in May 2008, the appellant 
acknowledged that the veteran was assigned a 100 percent 
rating at the time of his death and she argued that the TDIU 
should have been assigned since 1983.  She also acknowledged 
that the veteran had a service-connected back disability at 
the time of his death.  The Board finds that the record, 
overall, indicates that the appellant had actual knowledge of 
the information needed to substantiate her claim.  The July 
2004 notice letter did notify the appellant that evidence is 
needed to show that the veteran's service-connected 
disability caused or contributed to cause the veteran's 
death.  The appellant was also informed that DIC benefits 
were warranted if the veteran was continuously rated at 100 
percent due to service-connected disabilities for at least 10 
continuous years prior to his death.  In this case, the 
appellant had a meaningful opportunity to participate 
effectively in the processing of her claim, and the error 
regarding the Hupp element (1) was not prejudicial.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439 (2006); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board interprets the 
ruling in Dingess/Hartman as applying to any matter involving 
an award of a disability rating and/or an effective date for 
award of benefits.  The appellant did not receive a letter 
outlining the requirements of Dingess.  However, since no new 
disability rating or effective date for award of benefits 
will be assigned, any defect with respect to the content of 
the notice requirement was non-prejudicial.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim for service connection 
for the cause of the veteran's death, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  The veteran's death 
certificate was obtained and associated with the claims 
folder.  The RO attempted to obtain the accident report for 
the veteran's motor vehicle accident from the local police 
but was unsuccessful.  The RO notified the appellant of this 
unsuccessful attempt to obtain this record in September 2007 
and asked the appellant to attempt to obtain this evidence.  
See the September 2007 letter from the RO.  There is no 
indication that the appellant made an attempt to obtain the 
accident report and she did not submit this evidence to the 
RO.  There is no identified relevant evidence that has not 
been accounted for.  

The Board has considered the possibility of obtaining a 
medical examination and/or opinion that specifically 
addresses the issue of whether the cause of the veteran's 
death was in any way related to his military service.  See 38 
U.S.C.A. § 5103A(d), calling for an examination or opinion 
when necessary to make a decision on a claim.

However, in the circumstances of this case, there is no duty 
on the part of VA to obtain an opinion, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant 
has been advised of the need to submit competent medical 
evidence suggestive of a linkage between active service and 
the claimed disability (in this case, the veteran's death).  
The appellant has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the appellant under the VCAA, does not 
contain competent evidence to suggest that the veteran's 
death is related to his military service.  38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted and the appeal is denied. 

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


